Citation Nr: 1242377	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  10-21 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel


INTRODUCTION

The Veteran had active service from March 1971 to May 1971 and from April 1972 to September 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision of the Cleveland, Ohio, Regional Office (RO).

In October 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) and a transcript of the proceeding is of record.

In the interest of clarity, the Board deems it necessary to address the procedural posture of the claim on appeal.  The April 2008 rating action denied the service connection claim for an acquired psychiatric disorder and, in September 2008, the Veteran submitted multiple lay statements related to his psychiatric condition.  Although his submission is not properly construed as a notice of disagreement (NOD) with the April 2008 determination, VA was in receipt of new and material evidence within one year of a rating decision addressing the condition and must relate any subsequent adjudication back to the original claim.  See 38 C.F.R. § 3.156(b) (2011); see also Buie v. Shinseki, 24 Vet. App. 242, 252-52 (2010); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006).  Significantly, the November 2008 rating action purporting to address the matter does not reflect such consideration, precluding the April 2008 determination from becoming final.  See Charles v. Shinseki, 587 F.3d 1318, 1323 (Fed. Cir. 2009); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  Accordingly, the April 2008 determination is the proper rating action on appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran provides a competent and very credible account of psychiatric symptomatology, including in-service onset and manifestations.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Additionally, the medical evidence of record confirms his current diagnosis of an acquired psychiatric condition.  On these facts, VA has a duty to provide the Veteran with an appropriate examination related to his present claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, the Board is without discretion and must remand the claim for development of this nature. 

Additionally, at his October 2012 hearing, the Veteran provided testimony that he received psychiatric treatment shortly after separation in 1973 at the Louis Stokes Cleveland VA Medical Center, including the Brecksville Campus, but the record does not reflect sufficient attempt to obtain these reasonably identified records.  The record also suggests that the Veteran continues to receive regular VA psychiatric treatment; however, no treatment records dated since February 2010 are of record or available via the Virtual VA system.  Under law VA must attempt to obtain these records, and the Board is required to remand these matters for additional attempts in this regard.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or who were contemporaneously informed his psychiatric symptomatology, including any possible relationship to military service.  He should be provided an appropriate amount of time to submit this evidence.

2.  Request the Veteran to identify any sources of private treatment or evaluation for any psychiatric condition.  Then, undertake appropriate efforts to attempt to obtain any indicated records.  Additionally, in light of the forthcoming changes to the 38 U.S.C.A. § 5103A(2)(B), the RO must make two attempts for the relevant private treatment records or make a formal findings that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts should be associated with the claims file. 

3.  Obtain, physically or electronically, all outstanding VA hospitalization and treatment records related to any psychiatric condition, dated from September 1973 to December 2005 and since February 2010, including at the Louis Stokes Cleveland VA Medical Center and its various campuses.  Any negative response(s) should be in writing and associated with the claims folder, to include notation that no additional records are available on the Virtual VA system.

4.  After the above development has been completed, the RO must schedule the Veteran for an appropriate examination to determine the nature, extent, onset and etiology of his psychiatric condition.  The claims folder must be made available to and reviewed by the examiner.  The examiner should record the full history of the condition, including the Veteran's account of symptomatology.

The examiner must diagnose all psychiatric pathology, if any, specifically ruling out or confirming the presence of depression and a delusional disorder.  Then, as to each condition, opine whether it is at least as likely as not that it:

(a) was caused by military service; and 

(b) had its onset during military service or within one year of separation; 

Then, the examiner should opine as to the likelihood that any diagnosed condition: 

(a) preexisted the Veteran's May 1972 period of military service; and 

(b) was aggravated by this period of service.  

As the Board finds the his account to be competent and highly credible, in providing the requested opinions the examiner must accept the Veteran's account of in- and post-service symptomatology as being accurate.  Moreover, the examiner should discuss whether urinary related problems noted in service may have been as manifestation of and/or aggravated any diagnosed psychiatric condition.  

All necessary test and/or studies should be conducted and reported in detail in the provided examination report.  All findings and conclusions should be set forth in a legible report.

5.  Then, readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

